925 N.E.2d 1184 (2010)
Albert Ivar GOODMAN, etc., respondent,
v.
Per K. HANSON, petitioner.
No. 109767.
Supreme Court of Illinois.
March 24, 2010.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Goodman v. Hanson, case No. 1-09-3205 (12/10/09), denying defendant's petition for leave to appeal pursuant to Supreme Court Rule 308. The appellate court is directed to grant leave to appeal and to answer the certified questions.